Citation Nr: 0947563	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  06-35 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
right knee disability, and if so, whether the claim should be 
granted. 

2.  Entitlement to service connection for a left knee 
disability, to include as secondary to a right knee 
disability. 

3.  Entitlement to service connection for idiopathic 
peripheral neuropathy of the bilateral lower extremities, to 
include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1968 with service in the Republic of Vietnam.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal from October 2005 and April 2006 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia.  

In June 2009, the Veteran provided testimony at a hearing 
before the undersigned Acting Veterans Law Judge at the RO.  
A transcript of the hearing is of record.

In June 2009, subsequent to issuance of  the supplemental 
statement of the case (SSOC), the Veteran submitted evidence 
pertinent to the claims on appeal.  This evidence, consisting 
of a letter from his private physician, was accompanied by a 
waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 
(2009).

The issues of entitlement to service connection for a left 
knee disability and idiopathic peripheral neuropathy of the 
bilateral lower extremities, as well as the reopened claim 
for entitlement to service connection for a right knee 
disability, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The claim for entitlement to service connection for a 
right knee disability was initially denied in a March 1990 
unappealed rating decision.

2.  The evidence received since the March 1990 rating 
decision relates to a necessary element of service connection 
that was previously lacking, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
seeking service connection for a right knee disability.  
38 U.S.C.A. § 5108 (West 2002; 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Pelegrini 
v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), 
see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004).  In view of the Board's 
decision to reopen the claim for entitlement to service 
connection for a right knee disability, further assistance is 
unnecessary to aid the Veteran in substantiating this portion 
of his claim.  

A claim which has been finally denied in an unappealed rating 
decision or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).    

In deciding whether new and material evidence has been 
submitted the Board looks to the evidence submitted since the 
last final denial of the claim on any basis.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

The Veteran was denied entitlement to service connection for 
a right knee disability in a March 1990 unappealed rating 
decision.  The RO determined that the evidence of record did 
not establish a relationship between the Veteran's current 
degenerative joint disease of the right knee and his active 
duty service.  Service treatment records were negative for 
evidence of complaints or injury to the right knee, and the 
lower extremities were normal upon separation examination in 
October 1968.  In addition, while the Veteran submitted a 
January 1990 letter from his private physician providing a 
medical opinion in support of the claim, the RO noted that 
there was no evidence of treatment for a knee disability 
until 1984, more than 15 years after service. 

The subsequently received evidence includes a July 2009 
letter from the Veteran's private physician providing an 
additional medical opinion in support of the claim.  The 
letter noted that the Veteran began treatment for a knee 
condition in 1985 and reported a history of knee injuries 
from his service in Vietnam.  The Veteran also reported a 
history of recurring and intermittent knee pain since the 
date of his in-service injury.  This new evidence of a link 
between the Veterans's claimed in-service right knee injury 
and his current degenerative joint disease is clearly 
material in that it addresses the primary reason the claim 
was originally denied.

Accordingly, reopening of the claim is in order, and the 
Veteran's appeal is granted to that extent.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a right knee disability 
is reopened.  To that extent only, the appeal is allowed. 


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The record includes January 1990 and July 2009 letters from 
private physicians linking the Veteran's knee disabilities 
and nerve interference to an in-service injury.  This medical 
opinions are competent evidence that the Veteran's 
disabilities may be associated with service, therefore, a VA 
examination and medical opinion are required by the duty to 
assist.  

While the Veteran was provided a VA orthopedic examination in 
March 2009 that included some findings related to the knees 
and claimed peripheral neuropathy, this examination focused 
on the Veteran's ankles and no medical opinions were provided 
with respect to the current disabilities on appeal.  Upon 
remand, the Veteran should be scheduled for a new VA 
examination to determine the nature and etiology of any 
currently present bilateral knee conditions and peripheral 
neuropathy of the lower extremities.  

Additionally, during the June 2009 hearing, the Veteran 
testified that he was in receipt of disability payments from 
the Social Security Administration (SSA).  VA's duty to 
assist includes obtaining medical documentation from SSA, 
pursuant to 38 C.F.R. § 3.159(c)(2).  See Baker v. West, 11 
Vet. App. 163, 139 (1998) (SSA records must be obtained when 
the veteran reports receiving SSA disability benefits, as 
such records may contain relevant evidence).  The SSA should 
be contacted and any records associated with the grant of 
disability benefits should be requested. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request all 
records of medical treatment associated 
with the grant of disability benefits to 
the Veteran.  If the search for such 
records has negative results, 
documentation to that effect should be 
included in the claims file.

2.  The Veteran should be afforded a VA 
examination to ascertain the nature and 
etiology of any current right and left 
knee disabilities, as well as peripheral 
neuropathy of the bilateral lower 
extremities.  

The claims folder must be made available 
to and be reviewed by the examiner.  The 
examination report should reflect that 
the claims folder was reviewed.

After examining the Veteran and reviewing 
the claims folder, the examiner should 
proffer an opinion as to whether it is at 
least as likely as not (a 50 percent or 
better probability) that any currently 
diagnosed left and right knee conditions 
are related to an incident of the 
Veteran's active duty service, including 
his reported knee injury in Vietnam.  The 
examiner should provide a rationale for 
the opinion.

The examiner should also determine 
whether the Veteran has idiopathic 
peripheral neuropathy of the lower 
extremities.  If so, the examiner should 
state whether it is at least as likely as 
not that this disability is related to 
any incident of the Veteran's active duty 
service, including presumed exposure to 
herbicides in Vietnam.  The examiner 
should provide a rationale for the 
opinion.

3.  After undertaking any additional 
development deemed appropriate, 
readjudicate the Veteran's claim.  
If any benefits sought on appeal are not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case, 
before the case is returned to the Board, 
if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


